IN THE SUPREME COURT OF THE STATE OF DELAWARE

LARRY D. FLOYD, §
§ No. 622, 20 l 4
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
V. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID No. 88$00074DI
§
Plaintiff Below, §
Appellee. §

Submitted: January 27, 2015
Decided: February 6, 2015

O R D E R
This 6th day of February 2015, it appears to the Court that:

(1) On November 5, 2014, the appellant, Larry D. Floyd, ﬁled a
notice of appeal from a Superior Court order dated October 30, 2014,
denying his motion for correction of illegal sentence. Floyd’s opening brief
and appendix were due on or before December 22, 2014.

(2) On December 23, 2014, the Chief Deputy Clerk sent a notice of
brief delinquency to the address provided by Floyd. On December 31, 2014,
the Chief Deputy Clerk issued a notice to show cause, by certiﬁed mail,
directing Floyd to show cause why the appeal should not be dismissed for
his failure to ﬁle the opening brief and appendix. The notice to show cause

was sent again, by first class mail, on January 12, 2015.

(3) Floyd has failed to respond to the notices to show cause and
still has not ﬁled an opening brief. Under these circumstances, dismissal of
the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

BY THE COURT:

Aggy/4M

Justice